Citation Nr: 1111656	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(m).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for a rating in excess of 60 percent for post-operative residuals of degenerative disc disease of the lumbar spine, and an effective date prior to June 19, 2000, for the assignment of a 60 percent rating for such service-connected disability.

The Veteran appealed the May 2007 rating decision to the Board and, in an August 2009 decision, the Board denied his claims.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in April 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion) that vacated and remanded the August 2009 Board decision to the extent that it did not address a reasonably raised claim for SMC under 38 U.S.C.A. § 1114(m).  The parties specifically noted that the Veteran had elected not to pursue an appeal of the remaining portions of the Board's decision, and therefore, the parties requested that such findings remain undisturbed.  Therefore, with respect to the Board's August 2009 decision that denied a rating in excess of 60 percent for post-operative residuals of degenerative disc disease of the lumbar spine, and an effective date prior to June 19, 2000, for the assignment of a 60 percent rating for such service-connected disability, such decision is final.  The only matter currently pending before the Board is entitlement to SMC under 38 U.S.C.A. § 1114(m) and, as the Board has determined this claim must be adjudicated in the first instance by the agency of original jurisdiction (AOJ), this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As noted by the parties in the Joint Motion, pursuant to 38 U.S.C.A. § 1114(m), a Veteran is entitled to SMC if, as the result of a service-connected disability, he has suffered the anatomical loss or loss of use of both legs at a level, or with complications, preventing nature knee action with prostheses in place.  The parties further observed that a December 2005 VA examiner indicated that the Veteran arrived via motorized scooter for the examination and had difficulty getting up and standing.  The examiner also noted that the Veteran used a walker to get around at home, but, when he goes out, he uses a motorized scooter and his wife must accompany him.  He further stated that the Veteran really could do nothing except sit in his recliner or in bed.  The parties also noted that an April 2007 VA examiner found that the Veteran needed a cane, walker, or scooter for ambulation, presented in a wheelchair, and had difficulty getting into a standing position.  The examiner indicated that such symptoms seemed to be related to his service-connected degenerative disc disease.  The parties determined that, in the August 2009 decision, the Board did not provide an adequate statement of reasons and bases as to whether a claim for SMC was reasonably raised.

The Board notes that the Veteran is already in receipt of SMC pursuant to 38 U.S.C.A. § 1114(l) based on account of being so helpless as to be in need of regular aid and attendance; however, in light of the findings  at the December 2005 and April 2007 VA examinations, the Board finds that a claim of entitlement to SMC under 38 U.S.C.A. § 1114(m) is reasonably raised.  Therefore, this issue must be remanded to the AOJ for adjudication in the first instance.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Adjudicate the issue of entitlement to SMC under 38 U.S.C.A. § 1114(m).    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



